REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving determining that a first virtual network function (VNF) instance, providing a virtual service appliance on a virtual network, is to be migrated; provisioning a second VNF instance of the virtual service appliance; copying configuration data and billing or statistical data from the first VNF instance to the second VNF instance; snapshotting in-flight traffic data of the first VNF instance; while the first VNF instance is running, starting the second VNF instance with the snapshot of the in-flight traffic data; after determining that the second VNF instance has reached a state to handle traffic, halting the first VNF instance and begin directing traffic to the second VNF instance without attempting to synchronize in-flight traffic data between the first VNF instance and second VNF instance; and retroactively correcting the billing or statistical data of the second VNF instance, among other claim limitations are non-obvious over the prior art. The closest prior art of record Combellas teaches that communication node upgrade system includes a computer based set of instructions that are executed to identify an existing virtual machine (VM) to be upgraded, obtain upgraded software for the existing VM, create a new VM in a virtualized computing environment using the upgraded software, and copy configuration information from the existing VM to the new VM, but does not teach retroactively correcting the billing or statistical data of the second VNF instance and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415